       Case 1:17-cv-00159-PB Document 39 Filed 09/30/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Gordon A. Simmons, et al
     v.
                                        Case No. 17-cv-159-PB
Service Credit Union


                                  JUDGMENT


     In accordance with the Order by Judge Paul Barbadoro dated June

11, 2018, and the Stipulation of Dismissal dated September 30, 2019,

judgment is hereby entered.


                                        By the Court:


                                         /s/ Tracy A. Uhrin
                                        _________________________
                                        Tracy A. Uhrin
                                        Chief Deputy Clerk



Date: September 30, 2019



cc: Counsel of Record
